(2008)
In re GRAND JURY MATTER.
MBD No. 08-10007.
United States District Court, D. Massachusetts.
February 7, 2008.

ORDER
WOLF, District Judge.
On January 29, 2008, the court issued for the public record a Memorandum and Order memoriliazing and amplifying its oral decision at an ex parte January 17, 2008 hearing that was closed to the public because it was ancillary to a grand jury proceeding. See Fed.R.Crim.P. 6(e). In contrast to the Colloquy at the January 17, 2008 hearing, the January 29, 2008 Memorandum and Order did not identify the corporation whose documents have been subpoenaed by the grand jury. The Memorandum and Order was, on January 29, 2008, put in the United States Attorney's mail box in the Clerk's Office, addressed to the Assistant United States Attorney who filed the original motion. It was not sent electronically because this case is generally sealed. The government represents, and the court accepts, that the prosecutor primarily responsible for this matter did not personally receive the January 29, 2008 Order before filing, on February 4, 2008, the United States' Renewed Ex Parte Petition for Disclosure of Documents and Information in the Possession of a Grand Jury Pursuant to Federal Rule of Criminal Procedure 6(e) (the "Renewed Motion"). On February 6, 2008, the government filed, under seal, a Request for Withdrawal of Renewed Motion (the "Request").
In view of the foregoing, the Request (Docket No. 11) is hereby ALLOWED to the extent that the court will not act on the Renewed Motion. The Renewed Motion will, however, remain in the court file, at least temporarily under seal.
It is hereby further ORDERED that:
1. This case is UNSEALED. The January 29, 2008 Memorandum and Order (Docket No. 6) and this Order (Docket No. 12) shall be part of the public record. All other submissions and Orders to date shall remain SEALED unless otherwise ordered in the future.
2. If the government seeks to have sealed any future submissions in this matter, it shall file a motion for impoundment as required by Rule 7.2 of the Local Rules of the United States District Court for the District of Massachusetts.